      Case 4:17-cv-01268-JST Document 687 Filed 04/24/20 Page 1 of 4



 1
     Michael W. De Vries (State Bar No. 211001)     Darin W. Snyder (State Bar No. 136003)
 2   michael.devries@kirkland.com                   dsnyder@omm.com
     Benjamin A. Herbert (State Bar No. 277356)
     benjamin.herbert@kirkland.com                  Geoffrey H. Yost (State Bar No. 159687)
 3                                                  gyost@omm.com
     KIRKLAND & ELLIS, LLP
     555 South Flower Street                        Alexander B. Parker (State Bar No. 264705)
 4                                                  aparker@omm.com
     Los Angeles, CA 90071
     Telephone: (213) 680-8400                      O’MELVENY & MYERS LLP
 5   Facsimile: (213) 680-8500                      Two Embarcadero Center, 28th Floor
                                                    San Francisco, CA 94111-3823
 6   Sharre S. Lotfollahi (State Bar No. 258913)    Telephone: (415) 984-8700
     sharre.lotfollahi@kirkland.com                 Facsimile: (415) 984-8701
 7   KIRKLAND & ELLIS, LLP
     2049 Century Park East                         Attorneys for [24]7.ai, Inc., and 24/7 Customer
 8   Los Angeles, CA 90067
                                                    International Holdings, Ltd.
 9   Adam R. Alper (State Bar No. 196834)
     adam.alper@kirkland.com
10   KIRKLAND & ELLIS, LLP
     555 California Street
     San Francisco, CA 94104
11
     Joshua L. Simmons (pro hac vice)
12   joshua.simmons@kirkland.com
     KIRKLAND & ELLIS, LLP
13   601 Lexington Ave.
     New York, NY 10169
14   Attorneys for LivePerson, Inc.

15                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
16                                 OAKLAND DIVISION
17   [24]7.ai, INC. AND 24/7 CUSTOMER              Case No. 4:15-CV-02897-JST (KAW) (lead)
     INTERNATIONAL HOLDINGS, LTD.,                 Case No. 4:15-CV-05585-JST (KAW)
18
                           Plaintiffs,
19                                                 JOINT CASE MANAGEMENT
            v.                                     STATEMENT
20
     LIVEPERSON, INC.,
21
                           Defendant.
22
     LIVEPERSON, INC.,                             Case No. 4:17-CV-01268-JST
23
                           Plaintiff,              JOINT CASE MANAGEMENT
24                                                 STATEMENT
            v.
25
     [24]7.ai, INC.
26
                           Defendant.
27

28
     JOINT CASE MANAGEMENT STATEMENT                    CASE NOS. 4:17-CV-01268-JST; 4:15-CV-02897-JST
                                                                      (KAW); 4:15-CV-05585-JST (KAW)
       Case 4:17-cv-01268-JST Document 687 Filed 04/24/20 Page 2 of 4



 1           On March 17, 2020, this Court issued an order vacating the date for the first trade secret
 2   trial and setting a case management conference for April 27, 2019. Dkt. 685 (the “Order”). The
 3   Order specifies that “the parties should propose alternative trial dates, or other means of resolving
 4   the parties’ dispute, in light of the circumstances then existing.”           Id.   LivePerson, Inc.
 5   (“LivePerson”) and [24]7.ai, Inc. (“[24]7”) (collectively, “the parties”) have conferred and
 6   respectfully submit this joint case management statement in preparation for the April 27, 2019 case
 7   management conference.
 8           In the over five weeks since the Court issued its Order, this Court and others in California
 9   have remained closed to all jury trials. It appears to the parties that there is even more uncertainty
10   now about the nature of future statewide orders and when the Court will resume hearing civil jury
11   trials. The parties anticipate that the Court’s criminal trial docket will take precedence once the
12   Court reopens to jury trials. Further, [24]7 intends to call several witnesses who will need to travel
13   from overseas, and it is unclear when this country and theirs will permit such travel.
14           The parties are prepared to discuss the Court’s request for potential date ranges for trial
15   based on the Court’s anticipated availability. But given the current, ongoing stay-at-home orders,
16   Court restrictions related to COVID-19, the uncertainty surrounding when the Court will resume
17   holding civil jury trials, and potential impacts of COVID-19 restrictions on witness availability, the
18   parties respectfully request that the Court first provide guidance regarding its calendar before
19   discussion of dates for the first trade secret trial.
20

21

22

23

24

25

26

27

28
      JOINT STATEMENT REGARDING PROPOSED                               CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
      SCHEDULE
                                                             1     02897-JST (KAW); 4:15-CV-05585-JST (KAW)
      Case 4:17-cv-01268-JST Document 687 Filed 04/24/20 Page 3 of 4



 1        Respectfully submitted,
 2

 3   Dated: April 24, 2020

 4
                                              KIRKLAND & ELLIS LLP
 5

 6
                                              By:    /s/ Michael W. De Vries
 7                                                   Michael W. De Vries
 8                                            Attorneys for LivePerson, Inc.
 9

10   Dated: April 24, 2020

11                                            O’MELVENY & MYERS LLP

12

13                                            By:    /s/ Geoffrey H. Yost
                                                     Geoffrey H. Yost
14

15                                            Attorneys for [24]7.ai, Inc. and 24/7 Customer
                                              International Holdings, Ltd.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
     JOINT CASE MANAGEMENT STATEMENT      2            02897-JST (KAW); 4:15-CV-05585-JST (KAW)
       Case 4:17-cv-01268-JST Document 687 Filed 04/24/20 Page 4 of 4



 1   ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing
 2   of this document has been obtained from Geoffrey H. Yost.
 3
                                                       By:   /s/ Michael W. De Vries
 4
                                                             Michael W. De Vries
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     CASE NOS. 4:17-CV-01268-JST; 4:15-CV-
      JOINT CASE MANAGEMENT STATEMENT              3             02897-JST (KAW); 4:15-CV-05585-JST (KAW)
